Order entered March 11, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-00330-CR

                             JONATHAN LEE SPRADLIN, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-56093-Y

                                             ORDER
        The Court REINSTATES the appeal.

        On January 13, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On March 7, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

January 13, 2014 order requiring findings.

        We GRANT the March 7, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE